Citation Nr: 0023689	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to Department of Veterans Affairs compensation 
benefits for psychiatric disability secondary to disabilities 
for which compensation is payable under 38 U.S.C.A. § 1151.  

Entitlement to a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March to December 1974.  
He was discharged under honorable conditions due to a 
preexisting congenital cardiac disability.  

By rating action dated in December 1995, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, held that the veteran had suffered 
additional disability as a result of VA medical or surgical 
treatment for endocarditis.  Entitlement to compensation was 
established under the provisions of 38 U.S.C.A. § 1151.  He 
was granted a 30 percent evaluation for vestibular 
dysfunction with tinnitus and a noncompensable evaluation for 
bilateral hearing loss.  In a May 1996 rating action, a 10 
percent evaluation was assigned for oscillopsia (oscillating 
vision).  It was determined that this condition was also 
related to his treatment, and the benefit was awarded under 
the provisions of 38 U.S.C.A. § 1151.  A total compensation 
rating based on individual unemployability was denied.  The 
veteran appealed from the evaluations assigned for the 
disabilities and from the denial of the total rating based on 
individual unemployability.  

The case was initially before the Board of Veterans' Appeals 
(Board) in April 1998, when it was determined that an 
evaluation of 60 percent was warranted for the veteran's 
vestibular dysfunction with tinnitus.  It was held that 
evaluations in excess of 10 percent and zero percent, 
respectively, for the veteran's oscillopsia and bilateral 
hearing loss were not warranted.  Appellate consideration of 
the issue of entitlement to a total compensation rating was 
deferred pending further action by the Regional Office.  The 
Board noted that in a November 1997 rating action, the 
Regional Office had denied entitlement to service connection 
for a psychiatric condition and that in a January 1998 
statement the veteran had essentially asserted that his 
psychiatric condition was due to disabilities for which 
compensation was payable pursuant to 38 U.S.C.A. § 1151.  The 
Board considered the January 1998 statement as a notice of 
disagreement with the November 1997 rating action and 
determined that the question of service connection for a 
psychiatric condition was intertwined with the issue of 
entitlement to a total compensation rating based on 
individual unemployability.  The Board accordingly requested 
the Regional Office to provide the veteran with a statement 
of the case on the issue of service connection for a 
psychiatric condition and also to review the issue of 
entitlement to a total compensation rating based on 
individual unemployability.  In June 1998, the Regional 
Office issued a statement of the case to the veteran and his 
representative with respect to the issue of entitlement to 
service connection for a psychiatric disorder on a direct 
incurrence basis, despite the fact that the veteran in his 
notice of disagreement of January 1998 specifically contended 
that he had developed a chronic psychiatric disorder due to 
the disabilities for which compensation was payable under 
Section 1151.  In July 1998, the veteran submitted a 
substantive appeal (VA Form 9) in which he again argued that 
he had acquired psychiatric disability due to his Section 
1151 conditions.  

In March 2000, the Regional Office essentially denied 
entitlement to compensation benefits for psychiatric 
disability on a secondary basis and sent the veteran a 
supplemental statement of the case on that issue.  The 
covering letter stated:  "If you have already filed a 
Substantive Appeal (VA Form 9) with respect to the issue(s) 
contained in this Supplemental Statement of the Case, a 
response at this time is optional."  The Board is of the 
opinion that the veteran has perfected an appeal of his claim 
of entitlement to VA compensation benefits for psychiatric 
disability secondary to disabilities for which compensation 
is payable under Section 1151.  The Board is also of the 
opinion that the veteran, by conceding that he did not have 
depression in service, but only on a secondary basis, has 
limited the issue in appellate status to the issue set forth 
on the title page of this decision.  

In March 2000, the Regional Office also continued the denial 
of a total compensation rating based on individual 
unemployability.  The case is again before the Board for 
appellate consideration.  


FINDING OF FACT

The veteran's claim of entitlement to VA compensation 
benefits for psychiatric disability due to disabilities for 
which compensation is payable under 38 U.S.C.A. § 1151 is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits for 
psychiatric disability secondary to disabilities for which 
compensation is payable under 38 U.S.C.A. § 1151 is well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

The record discloses that the veteran has been granted VA 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a vestibular dysfunction with tinnitus, rated 60 
percent disabling; oscillopsia, rated 10 percent disabling; 
and bilateral hearing loss, rated noncompensably disabling.  
The combined rating for the 1151 conditions is 60 percent.  

The VA General Counsel has held in a precedent opinion that 
disability compensation may be paid, pursuant to 38 U.S.C. A. 
§ 1151 and 38 C.F.R. § 3.310, for disability that is 
proximately due to or the result of a disability for which 
compensation is payable under section 1151.  The General 
Counsel stated:  

We emphasize, however, that neither 
38 U.S.C. § 1151 nor 38 C.F.R. § 3.310 
authorize an award of service connection 
for the original section-1151 disease or 
injury or for any proximate results or 
secondary conditions of such disease or 
injury.  Rather, section 1151 merely 
authorizes payment of compensation "as 
if" the section-1151 disability and any 
secondary conditions resulting from that 
disability, were service connected.  

VAOPGCPREC 8-97, 62 Fed. Reg. 15,566 (1992).  Precedent 
opinions of the General Counsel are binding on the Board 
under 38 U.S.C.A. § 7104(c) (West 1991).  

In the case of claims of entitlement to secondary service 
connection, the record must reflect competent evidence of an 
etiologic relationship between the service-connected 
disability on the one hand and the disability said to result 
from service-connected disease or injury on the other.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the 
"service-connected disability" is one for which 
compensation is payable under Section 1151, but the governing 
rule of law is the same.  For the reasons that follow, the 
Board finds that the veteran's claim of entitlement to 
compensation benefits on a secondary basis is well grounded.  

In an August 1996 statement, L. A. Bauer, M.D., an internist, 
indicated that the veteran had been under his care since 
October 1993.  Dr. Bauer reported that the veteran had a 
history of an aortic valve replacement complicated by 
subacute bacterial endocarditis.  He had required a repeat 
aortic valve replacement with an aortic graft in 1989, as 
well as a pacemaker implantation at that time.  He had 
required long-term treatment with Gentamicin for his 
bacterial endocarditis.  That had provoked a vestibular 
neuropathy that had left him disabled with a permanent 
balance deficit.  He also suffered from oscillopsia as a 
result of the neuropathy.  Dr. Bauer stated that the veteran 
should be considered 100 percent disabled from his prior form 
of employment as a construction worker.  He was undergoing 
therapy for hyperlipidemia and hyperthyroidism and also took 
Prozac for depression.  

Private treatment reports received in July 1998 indicate that 
the veteran was being treated with medication for dysthymia 
and recurrent major depression.  The progress notes, which 
cover the period from December 1996 to July 1998, show that 
the psychosocial and environmental problems listed on Axis IV 
included the veteran's health problems.  A private medical 
report received in August 1998 indicates that the veteran had 
been treated for depression since October 1996 due to his 
physical problems, including his vestibular dysfunction and 
"ototoxicity".  

The Board is of the opinion that these private medical 
reports are sufficient to well ground the veteran's claim 
under 38 U.S.C.A. § 5107(a) in view of the low barrier the 
law erects for submitting a well-grounded claim.  See Hensley 
v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) (threshold 
requirement for a well-grounded claim is "uniquely low" and 
emphasis in "vast majority of cases" will be on the merits 
of the claim).  It follows that the appeal must be granted to 
this extent.  


ORDER

The claim of entitlement to VA compensation benefits for 
psychiatric disability secondary to disabilities for which 
compensation is payable under 38 U.S.C.A. § 1151 is well 
grounded.  To that extent, the appeal is granted.  


REMAND

Insofar as the Board has found the claim for compensation 
benefits on a secondary basis to be well grounded, the duty 
to assist applies.  38 U.S.C.A. § 5107(a).  This includes the 
duty to obtain a thorough and contemporaneous examination to 
determine the etiology of the veteran's psychiatric 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability at any time since 
July 1998.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of any 
current psychiatric disability.  (The 
examination should be afforded whether or 
not additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  Any indicated test should be 
performed, and all findings should be set 
forth in detail.  The examiner is 
requested to review the claims file in 
detail and to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that any 
psychiatric disability found to be 
present resulted from the disabilities 
for which compensation is payable under 
the provisions of 38 U.S.C.A. § 1151 
(vestibular dysfunction with tinnitus, 
oscillopsia, and bilateral hearing loss).  
A complete rationale should be given for 
any opinions or conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate on the merits the veteran's 
claim of entitlement to VA compensation 
benefits for psychiatric disability 
secondary to disabilities for which 
compensation is payable under 38 U.S.C.A. 
§ 1151.  The RO should also readjudicate 
the issue of entitlement to a total 
compensation rating based on individual 
unemployability.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

